Third District Court of Appeal
                               State of Florida

                           Opinion filed June 24, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D14-2697
                         Lower Tribunal No. 94-23433
                             ________________


                                Craig Parham,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.315(a) from the
Circuit Court for Miami-Dade County, Marisa Tinkler Mendez, Judge.

     Craig Parham, in proper person.

     Pamela Jo Bondi, Attorney General, for appellee.


Before WELLS, EMAS, and LOGUE, JJ.

     LOGUE, J.
      Defendant, Craig Parham, appeals the trial court’s denial of his petition for

habeas corpus. We affirm.

      In 1994, the defendant was arrested and charged with burglary to a dwelling

and grand theft in the third degree. In July 1995, pursuant to a plea agreement, the

defendant was sentenced as a habitual violent felony offender to jail time, followed

by five years of probation. Because the defendant had already served the length of

his jail sentence at the time of the plea, the five-year probationary portion of his

sentence began immediately.

      In 1996, and while on probation, he was arrested for two new burglaries

committed in Pinellas County. In January 1997, the Department of Probation in

Miami-Dade County filed a probation violation affidavit, alleging that these 1996

Pinellas County burglaries constituted a violation of his 1995 probation.

Subsequently, a probation warrant was issued and, on October 7, 1997, the Metro-

Dade Police Department placed a detainer on the defendant with the Department of

Corrections, pursuant to the active probation warrant.1 The defendant was then

served with the active probation warrant on January 3, 2001, and was returned to

Miami-Dade County, where his probation was revoked on March 6, 2001, and he

was sentenced to twenty years in state prison. On August 19, 2012, the defendant

1On August 1, 1997, the defendant pled guilty to the Pinellas burglary charges and
was sentenced to eight years and five months in State prison. The defendant was
serving his prison sentence on those Pinellas burglary convictions when the
detainer was placed with the Department of Corrections.

                                         2
was placed on conditional release by the Department of Corrections and was

released from prison. However, he was again arrested for burglary to a dwelling on

February 27, 2013, in a case that remains open and pending.

      The defendant asserts that the trial court lacked jurisdiction to revoke his

probation because the probationary period had not been properly tolled and had

therefore expired by the time he was served with it in 2001. The State correctly

argued below that under State v. Boyd, 717 So. 2d 524 (Fla. 1998), the defendant’s

probation was properly tolled because of the filing of the probation violation

affidavit, the issuance of the probation warrant, and the delivery of the warrant to

the Department of Corrections in 1997, as evidenced by the detainer placed by the

Metro-Dade Police Department,2 all of which were well before the expiration of

the probation period.

      Based upon the foregoing, the trial court properly denied the defendant’s

petition and we, accordingly, affirm.




2 A printout of the Corrections Offender Network - Inmate Release Information
Detail is in the record and was attached to the State’s response to the petition in the
trial court.

                                          3